
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 202
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Boustany (for
			 himself and Mr. Kind) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Celebrating the goals and ideals of 20th
		  anniversary of The Society of Thoracic Surgeons National
		  Database.
	
	
		Whereas The Society of Thoracic Surgeons (STS) is a
			 not-for-profit organization representing cardiothoracic surgeons, researchers,
			 and allied health professionals worldwide who are dedicated to ensuring the
			 best possible surgical care for patients with diseases of the heart, lung,
			 esophagus, and other organs in the chest;
		Whereas the STS supports data-driven approaches to quality
			 measurement, quality improvement, and quality reporting and recognizes that the
			 collection of clinical data and the feedback of those data to physicians
			 improve patient outcomes;
		Whereas the STS believes that physicians are in the best
			 position to measure clinical performance both accurately and
			 objectively;
		Whereas in 1989, the STS established the STS National
			 Database, which has become the premier voluntary clinical data registry for
			 cardiothoracic surgery dedicated to providing a program by which cardiothoracic
			 surgeons can report clinical data;
		Whereas the STS National Database includes three component
			 parts, the Adult Cardiac Surgery Database, the General Thoracic Surgery
			 Database, and the Congenital Heart Surgery Database;
		Whereas the STS Adult Cardiac Surgery Database has grown
			 to include participants representing more than 2,800 surgeons from 49 States
			 and is estimated to capture 90 percent of all cardiac surgery centers in the
			 United States with more than 3,900,000 records for cardiac surgical procedures;
		Whereas in 2008, the STS Adult Cardiac Surgery Database
			 recorded 270,345 procedures performed by cardiothoracic surgeons, of which,
			 139,060 involved Medicare beneficiaries;
		Whereas feedback to individual physicians on performance
			 from the STS National Database has led to improved quality; and
		Whereas the STS National Database is recognized in
			 medicine as the premier cardiothoracic surgery database: Now, therefore, be
			 it
		
	
		That Congress—
			(1)celebrates the goals and ideals of the 20th
			 anniversary of The Society of Thoracic Surgeons National Database;
			(2)applauds the use
			 of data from the STS National Database to benefit patients by providing the
			 most efficient and appropriate medical care;
			(3)recognizes the
			 need to support and promote the creation of additional clinical databases in
			 medicine; and
			(4)commends
			 cardiothoracic surgeons for demonstrating their dedication to professional
			 responsibility and the highest level of patient care by continued use of the
			 STS National Database.
			
